Cite as 2015 Ark. 134

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-14-898

                                                     Opinion Delivered   April 2, 2015
DONALD FELIX WINNETT
                   APPELLANT                         PRO SE APPEAL FROM THE SALINE
                                                     COUNTY CIRCUIT COURT AND PRO
V.                                                   SE MOTIONS TO FILE
                                                     SUPPLEMENTAL BRIEF, FOR
                                                     RELIEF, AND FOR HEARING
STATE OF ARKANSAS                                    [NO. 63CR-06-523]
                                   APPELLEE
                                                     HONORABLE GARY ARNOLD,
                                                     JUDGE



                                                     AFFIRMED; MOTIONS TO FILE
                                                     SUPPLEMENTAL BRIEF AND FOR
                                                     HEARING MOOT; MOTION FOR
                                                     RELIEF DISMISSED.


                                          PER CURIAM

       In 2007, appellant Donald Felix Winnett entered a plea of guilty to rape and was

sentenced to 240 months’ imprisonment. In 2014, appellant filed in the trial court two pro se

motions styled, “Motion for a State of Duress.” The court denied both motions in one order,

and appellant brings this appeal. This court has held that it will reverse the trial court’s decision

granting or denying postconviction relief only when that decision is clearly erroneous. Conley v.

State, 2014 Ark. 172, 433 S.W.3d 234. We affirm the trial court’s order.

       Regardless of the label placed by appellant on the two motions, a pleading is considered

an application for relief under Arkansas Rule of Criminal Procedure 37.1 (2007) if the grounds

asserted in it mount a collateral attack on the judgment of conviction cognizable under that rule.
                                       Cite as 2015 Ark. 134

Parker v. State, 2014 Ark. 542, ___ S.W.3d ___ (per curiam). The motions filed by appellant

consisted of such collateral challenges to the judgment mixed with direct challenges to the

judgment of the sort that should have been raised, and settled, at the time appellant entered his

plea.

        To the extent that appellant raised claims cognizable under Rule 37.1, the motions were

not timely filed. Under Rule 37.1(c)(i) where, as here, a petitioner entered a plea of guilty, a

petition under the rule must be filed within ninety days of the date that the judgment of

conviction was entered. Livingston v. State, 2014 Ark. 364, 439 S.W.3d 693 (per curiam); Wright

v. State, 2011 Ark. 356 (per curiam). The time limitations in Rule 37.1(c) are jurisdictional in

nature, and, if those requirements are not met, the circuit court lacks jurisdiction to consider an

untimely petition. Maxwell v. State, 298 Ark. 329, 767 S.W.2d 303 (1989). When a judgment is

entered on a plea of guilty, with the exception of certain issues concerning sentencing, the only

claims cognizable in a Rule 37.1 proceeding are those asserting that the petitioner’s plea was not

entered intelligently and voluntarily or that it was entered without effective assistance of counsel.

Meek v. State, 2013 Ark. 314 (per curiam). Those claims pertaining to the voluntary and

intelligent entry of the plea must be raised in a timely petition under the Rule. Wilburn v. State,

2014 Ark. 394, 441 S.W.3d 29 (per curiam).

        With respect to those claims raised in the two motions that were a direct challenge to the

judgment rather than a collateral challenge, appellant argued the following: there was no warrant

issued for his arrest; he was coerced into pleading guilty by fear of a greater sentence if he

proceeded to trial by jury; the prosecution was biased against him; he was denied the right to


                                                 2
                                       Cite as 2015 Ark. 134

appeal from the plea of guilty; his mental condition was not addressed in the plea proceeding;

he was charged with the “wrong crime” and never legally charged; he was not advised of his

rights under Miranda v. Arizona, 384 U.S. 435 (1966). The issues did not present a cause for

granting postconviction relief from the judgment inasmuch as the issues could have been settled

in the trial court at the time appellant entered his plea.1 Moreover, the assertions of error alleged

by appellant in his motions would not have entitled him to postconviction relief if raised in a

timely Rule 37.1 petition. Allegations of error, even if advancing an issue of constitutional

dimension, are not grounds for a collateral attack on a judgment of conviction entered on a plea

of guilty. See Munnerlyn v. State, 2014 Ark. 27 (per curiam) (citing Murphy v. State, 2013 Ark. 243

(per curiam)).

       Appellant has filed a motion to file a supplemental brief in this appeal and for a hearing.

Inasmuch as we find no merit to the appeal, the motions are moot.

       Appellant has also filed a “Motion of Relief” in which he requests that this court reduce

his sentence on the grounds that he was arrested without a warrant, he was not advised of his

Miranda rights and he did not understand his rights, and he was coerced by the prosecution into

accepting a plea bargain. Essentially, appellant has filed on appeal a motion for reduction of

sentence that is separate from the appeal. There is no provision in the prevailing rules of

procedure for an appellant to file such a motion in the appellate court. See Gilliland v. State, 2014



       1
         In his brief, appellant raises additional allegations of error that were not included in the
motions considered by the trial court. Even if the claims were within the purview of the Rule,
the allegations were not before the trial court for its consideration; thus, they could not be
considered on appeal. See Green v. State, 2013 Ark. 455 (per curiam).

                                                 3
                                     Cite as 2015 Ark. 134

Ark. 149 (per curiam) (A request for modification or reduction of sentence must be raised in a

petition timely filed in accordance with Rule 37.2(c)(i).). Accordingly, the motion is dismissed.

       Affirmed; motions to file supplemental brief and for hearing moot; motion for relief

dismissed.

       Donald Winnett, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Laura Kehler Shue, Ass’t Att’y Gen., for appellee.




                                               4